[Cite as State v. Robinson, 124 Ohio St. 3d 76, 2009-Ohio-5937.]




           THE STATE OF OHIO, APPELLANT, v. ROBINSON, APPELLEE.
         [Cite as State v. Robinson, 124 Ohio St. 3d 76, 2009-Ohio-5937.]
Criminal law — R.C 2909.04(A)(3) — The damaging of a single private telephone
        or cellular telephone disrupts public services in violation of R.C.
        2909.04(A)(3) if the conduct substantially impairs the ability of law-
        enforcement officers, firefighters, rescue personnel, emergency-medical-
        services personnel, or emergency-facility personnel to respond to an
        emergency or to protect and preserve any person or property from serious
        physical harm.
 (Nos. 2008-1942 and 2008-2170 — Submitted September 29, 2009 — Decided
                                  November 18, 2009.)
     APPEAL from and CERTIFIED by the Court of Appeals for Union County,
               No. 14-07-20, 177 Ohio App. 3d 560, 2008-Ohio-4160.
                               ______________________
                               SYLLABUS OF THE COURT
The damaging of a single private telephone or cellular telephone disrupts public
        services in violation of R.C. 2909.04(A)(3) if the conduct substantially
        impairs the ability of law-enforcement officers, firefighters, rescue
        personnel, emergency-medical-services personnel, or emergency-facility
        personnel to respond to an emergency or to protect and preserve any
        person or property from serious physical harm.
                                  __________________
        O’CONNOR, J.
        {¶ 1} In this appeal, we must determine whether the damaging of a
single private telephone or cellular telephone disrupts public services sufficiently
to constitute a violation of R.C. 2909.04(A)(3).
                            SUPREME COURT OF OHIO




       {¶ 2} The state asserts that the statutory language of R.C. 2909.04(A)(3)
is unambiguous and plainly contemplates a violation of Ohio law when a person
has damaged a single private telephone or cellular telephone. The state further
contends that there was sufficient evidence that destruction of a phone by
appellee, Raynell Robinson, substantially impaired the ability of law-enforcement
and emergency medical personnel to respond to an emergent situation.
       {¶ 3} Conversely, Robinson contends that R.C. 2909.04(A)(3) does not
apply to the damaging of a single private telephone and applies only to utility
services provided to a sizeable segment of the public. In the alternative, Robinson
maintains that his destruction of the phone did not substantially impair the ability
of law-enforcement and emergency medical personnel to respond.
       {¶ 4} We hold that the damaging of a single private telephone or cellular
telephone disrupts public services in violation of R.C. 2909.04(A)(3) if the
conduct substantially impairs the ability of law-enforcement officers, firefighters,
rescue personnel, emergency-medical-services personnel, or emergency-facility
personnel to respond to an emergency or to protect and preserve any person or
property from serious physical harm. We further hold that Robinson’s conduct
substantially impaired the ability of law-enforcement officers and emergency-
medical-services personnel to respond. We therefore reverse the judgment of the
court of appeals and reinstate the judgment of the trial court convicting Robinson
for disrupting public services in violation of R.C. 2909.04(A)(3).
                              Relevant Background
       {¶ 5} Anthony Robinson (“Anthony”), Antonio Robinson (“Antonio”),
and Heather Hoge attended a party at the apartment of Raynell Robinson
(“Robinson”) and his girlfriend, Judy Newhard, in the early morning hours of
September 2, 2006.      Anthony is Robinson’s brother, Antonio is Robinson’s
nephew, and Hoge is Antonio’s friend. Robinson and Newhard reside at the
Meadows apartment complex in Marysville, Ohio.            The Meadows has two



                                         2
                                January Term, 2009




entrances and includes several apartment buildings with addresses that are
numbered from the 400s to the 700s.
       {¶ 6} Robinson was not home when Anthony, Antonio, and Hoge
arrived. Robinson arrived home a couple of hours later; shortly thereafter, he
became upset and told everyone to leave. Hoge proceeded to leave, and Antonio
went with her.
       {¶ 7} As they were getting into Hoge’s truck to leave, Robinson
appeared and asked Antonio what Newhard had been doing in the apartment.
Antonio responded to Robinson’s question, and then Robinson hit Antonio in the
back of the head. Robinson continued to attack Antonio; eventually, Antonio was
able to call 9-1-1 on his cell phone.
       {¶ 8} Antonio told the 9-1-1 dispatcher that he was at the Meadows and
his face was split open. While Antonio was talking to the 9-1-1 dispatcher,
Robinson grabbed the phone and smashed it. The dispatcher asked Antonio for
his specific location at the Meadows, but the call was disconnected before
Antonio could answer the dispatcher’s inquiry. The 9-1-1 operator dispatched the
fire department, an ambulance, and police to the Meadows and told them that she
did not know the address.
       {¶ 9} Soon thereafter, Hoge called 9-1-1, and Robinson told her to show
him her hands and that she had better not be calling the police. Robinson then
began attacking Antonio again, and Antonio ended up on the ground.            The
dispatcher repeatedly asked Hoge for a specific address and stressed the
importance of emergency personnel having a specific location, but Hoge was
unable to give the dispatcher the information because Robinson told her to get off
the phone and threatened to shoot anyone who called the police. Hoge later called
9-1-1 a third time and set her cell phone on the seat of her truck so Robinson
would not see her using it.




                                        3
                             SUPREME COURT OF OHIO




       {¶ 10} Officers Bartholomew and Collier were dispatched to the
Meadows for a suspected assault. Officers are required to make sure the scene is
safe before medics can come in and assist the injured parties.                 Officer
Bartholomew went to the main entrance of the Meadows and made a quick circle
looking for anyone trying to get his attention. Officer Collier headed toward the
other end of the apartments but stopped to talk to Newhard, who was walking on
the main road. Officer Bartholomew proceeded into the area around the higher-
numbered apartments. A man standing outside of his apartment directed the
officer to the area where the assault had occurred.
       {¶ 11} As Officer Bartholomew approached a group of males, Robinson
came toward him and told him he needed to leave. Officer Bartholomew radioed
Officer Collier for assistance. A few minutes after Officer Collier arrived, the
officers were able to ask for an ambulance. After speaking with the people
involved, the police cited Robinson for disorderly conduct, and Antonio was
taken to the hospital.
       {¶ 12} The Union County Grand Jury indicted Robinson for the felonious
assault of Antonio, disrupting public services in violation of R.C. 2909.04(A)(3),
and intimidation of a victim of a crime.         The felonious-assault charge was
dismissed upon the state’s motion after Antonio moved to Arizona and refused to
voluntarily return to Ohio to testify. That charge is not at issue in this appeal.
       {¶ 13} The case proceeded to trial on the remaining charges, and the jury
returned a verdict finding Robinson guilty of disrupting public services in
violation of R.C. 2909.04(A)(3) and guilty of intimidation of a victim in a
criminal case in violation of R.C. 2921.04(B). Robinson was sentenced to 15
months’ imprisonment for disrupting public services and two years for
intimidation of a victim, with the sentences to run concurrently.
       {¶ 14} Robinson appealed to the Third District Court of Appeals, arguing
that the verdicts were against the manifest weight of the evidence and not



                                          4
                                     January Term, 2009




supported by sufficient evidence. The Third District affirmed the conviction for
intimidation of a victim but reversed Robinson’s conviction for disruption of
public services. State v. Robinson, 177 Ohio App. 3d 560, 2008-Ohio-4160, 895
N.E.2d 262.       The court of appeals held that R.C. 2909.04(A) clearly and
unambiguously prohibits substantial interference with public emergency systems
and utilities, not the destruction of a single private telephone or cell phone. Id. at
¶ 25.
        {¶ 15} The Third District Court of Appeals recognized that its decision is
in conflict with decisions of the courts of appeals for the Second, Fifth, and
Eighth districts that hold that destruction of a private telephone constitutes
disruption of public services.1 Id. at ¶ 30. The Third District further held that
even if destruction of a cell phone constituted disruption of public services, the
state failed to prove the element of substantial impairment because the officers
arrived at the scene of the assault within a few minutes of being dispatched. Id. at
¶ 31, 33.
        {¶ 16} We recognized the conflict between the courts of appeals and
asserted jurisdiction over the state’s discretionary appeal, and we consolidated the
appeals. State v. Robinson, 120 Ohio St. 3d 1452, 2008-Ohio-6813, 898 N.E.2d
967. In the certified conflict, we are asked to determine whether the damaging of
a single private telephone or cellular telephone disrupts public services
sufficiently to constitute a violation of R.C. 2909.04(A)(3). 120 Ohio St. 3d 1451,
2008-Ohio-6813, 898 N.E.2d 966. The state’s discretionary appeal requires us to
determine whether the destruction of a single private telephone or cellular phone
substantially impairs the ability of law-enforcement officers, firefighters, rescue



1. The court of appeals certified that its decision was in conflict with the judgments rendered in
State v. Yoakum (Jan. 17, 2002), 5th Dist. No. 01CA005, 2002 WL 63696; State v. Thomas, 2nd
Dist. No. 19435, 2003-Ohio-5746; State v. Johnson, 8th Dist. Nos. 81692 and 81693, 2003-Ohio-
3241; and State v. Brown (1994), 97 Ohio App. 3d 293, 646 N.E.2d 838.




                                                5
                             SUPREME COURT OF OHIO




personnel,   emergency-medical-services       personnel,    or   emergency-facility
personnel to respond to an emergency or to protect and preserve any person or
property from serious physical harm. Robinson, 120 Ohio St. 3d 1452, 2008-
Ohio-6813, 898 N.E.2d 967.
       {¶ 17} We answer the certified question in the affirmative and further
hold that Robinson substantially impaired the ability of law-enforcement officers
and emergency-medical-services personnel to respond to the 9-1-1 call.
                                      Analysis
                           Disruption of Public Services
       {¶ 18} Initially, we must decide whether the damaging of a single private
telephone or cellular telephone constitutes a violation of R.C. 2909.04(A)(3). The
primary goal in construing a statute is to ascertain and give effect to the intent of
the legislature.   State v. Hairston, 101 Ohio St. 3d 308, 2004-Ohio-969, 804
N.E.2d 471, ¶ 11. In interpreting a statute, this court has held that “the intent of
the lawmakers is to be sought first of all in the language employed, and if the
words be free from ambiguity and doubt, and express plainly, clearly, and
distinctly the sense of the lawmaking body, there is no occasion to resort to other
means of interpretation.” Slingluff v. Weaver (1902), 66 Ohio St. 621, 64 N.E.
574, paragraph two of the syllabus.
       {¶ 19} We find that the language of R.C. 2909.04(A)(3) is plain and
unambiguous. Robinson was convicted of disrupting public services under R.C.
2909.04, which provides as follows:
       {¶ 20} “(A) No person, purposely by any means or knowingly by
damaging or tampering with any property, shall do any of the following:
       {¶ 21} “ * * *
       {¶ 22} “(3) Substantially impair the ability of law enforcement officers,
firefighters, rescue personnel, emergency medical services personnel, or




                                         6
                                January Term, 2009




emergency facility personnel to respond to an emergency or to protect and
preserve any person or property from serious physical harm.”
       {¶ 23} The language in R.C. 2909.04(A)(3) is clear in that it prohibits (1)
conduct that substantially impairs the ability of emergency-services personnel (2)
to either respond to an emergency or protect and preserve any person or property
from serious physical harm. The statute unambiguously specifies that in order for
one to disrupt public services under R.C. 2909.04(A)(3), the conduct involved
must be the knowing damaging of or tampering with any property.
       {¶ 24} The word “property” is defined in R.C. 2901.01(A)(10)(a) as
follows:
       {¶ 25} “ ‘Property’ means any property, real or personal, tangible or
intangible, and any interest or license in that property. ‘Property’ includes, but is
not limited to * * * telecommunications devices * * *.”
       {¶ 26} R.C.       2901.01(A)(10)(c)       provides      that     the     term
“telecommunications device,” as it is used in division (A)(10), has the same
meaning as in R.C. 2913.01.
       {¶ 27} “Telecommunications device” is defined in R.C. 2913.01(Y) as:
       {¶ 28} “[A]ny instrument, equipment, machine, or other device that
facilitates telecommunication, including, but not limited to, a computer, computer
network, computer chip, computer circuit, scanner, telephone, cellular telephone,
pager, personal communications device, transponder, receiver, radio, modem, or
device that enables the use of a modem.” (Emphasis added.)
       {¶ 29} In accordance with the foregoing statutory provisions, a private
telephone or cellular telephone constitutes property as the word is used in R.C.
2909.04(A).    Therefore, the destruction of a private telephone or cellular
telephone constitutes damaging or tampering with property under R.C.
2909.04(A).




                                         7
                            SUPREME COURT OF OHIO




        {¶ 30} The plain language of R.C. 2909.04(A)(3) does not limit its
application to the interference with public emergency systems and utilities on a
large scale, as the Third District found. Division (A)(3) of R.C. 2909.04 does not
contain any reference to the words “public emergency systems” or “utilities.”
Thus, the Third District’s interpretation that the statute does not apply to the
destruction of a single private telephone or cellular telephone is not a sound
reading of the plain language.
        {¶ 31} Despite finding that the statutory language is unambiguous, the
court of appeals reviewed the legislative history of R.C. 2909.04(A)(3) and
examined the statute in pari materia with subsections (A)(1) and (A)(2). 177 Ohio
App.3d 560, 2008-Ohio-4160, 895 N.E.2d 262, ¶ 25-26. Because the language of
R.C. 2909.04(A)(3) is clear, it is not necessary to resort to other means of
interpretation as the court of appeals did. Slingluff, 66 Ohio St. 621, 64 N.E. 574,
at paragraph two of the syllabus. We therefore decline to resort to other means of
interpreting the statute.
        {¶ 32} For the reasons stated above, we hold that the damaging of a single
private telephone or cellular telephone constitutes a violation of R.C.
2909.04(A)(3) if the conduct substantially impairs the ability of law-enforcement
officers, firefighters, rescue personnel, emergency-medical-services personnel, or
emergency-facility personnel to respond to an emergency or to protect and
preserve any person or property from serious physical harm.
                              Substantial Impairment
        {¶ 33} The remaining issue for our consideration is whether the
destruction of Antonio Robinson’s cellular phone substantially impaired the
ability of law-enforcement officers and emergency personnel to respond to
Antonio’s 9-1-1 call or to protect and preserve any person or property from
serious physical harm. The court of appeals held that Robinson’s conviction for
disrupting public services was not supported by sufficient evidence, because the



                                         8
                                     January Term, 2009




officers arrived on the scene of the assault within minutes of being dispatched.
177 Ohio App. 3d 560, 2008-Ohio-4160, 895 N.E.2d 262, ¶ 33-34. The appellate
court therefore found that the destruction of the cell phone did not substantially
impair the ability of emergency service providers to respond to the incident. Id.
We disagree.
        {¶ 34} In determining whether the evidence is legally sufficient to support
the jury verdict as a matter of law, “[t]he relevant inquiry is whether, after
viewing the evidence in a light most favorable to the prosecution, any rational
trier of fact could have found the essential elements of the crime proven beyond a
reasonable doubt.” State v. Jenks (1991), 61 Ohio St. 3d 259, 574 N.E.2d 492,
paragraph two of the syllabus, following Jackson v. Virginia (1979), 443 U.S.
307, 99 S. Ct. 2781, 61 L. Ed. 2d 560. In Jenks, we emphasized that “[w]here
reasonable minds can reach different conclusions upon conflicting evidence,
determination as to what occurred is a question for the trier of fact. It is not the
function of an appellate court to substitute its judgment for that of the factfinder.
Rather, upon appellate review, the evidence must be viewed in the light most
favorable to the prosecution.” Id. at 279.
        {¶ 35} The determination as to whether there was sufficient evidence to
support Robinson’s conviction for disruption of public services in violation of
R.C. 2909.04(A)(3) turns solely on whether the destruction of Antonio’s cell
phone substantially impaired the ability of the law-enforcement officers and
emergency medical personnel to respond to Antonio’s 9-1-1 call.2 The phrase
“substantially impaired” is not defined in the Revised Code, and thus it must be
given the meaning generally understood in common usage. State v. Zeh (1987),
31 Ohio St. 3d 99, 103, 31 OBR 263, 509 N.E.2d 414.



2. For purposes of this appeal, Robinson does not dispute that sufficient evidence existed to prove
the other elements of his disruption-of-public-services conviction.




                                                9
                             SUPREME COURT OF OHIO




       {¶ 36} Applying this principle, the term “substantial” is commonly
understood to mean “not seeming or imaginary,” “not illusive,” “considerable in
amount,” and “being that specified to a large degree or in the main.” Webster’s
Third New International Dictionary (1986) 2280.         “Impair” means “to make
worse” or “diminish in quantity, value, excellence, or strength.” Id. at 1131. A
rational trier of fact could find beyond a reasonable doubt that the destruction of
Antonio’s phone considerably diminished the ability of the police and emergency
medical personnel to respond to the 9-1-1 call.
       {¶ 37} Both the appellate court and Robinson focused on the fact that the
officers arrived on the scene within minutes of being dispatched as being
dispositive of whether the officers’ ability to respond was substantially impaired.
R.C. 2909.04(A)(3), however, does not require proof of a substantial impairment
of the officers’ response time. The pertinent inquiry is directed toward their
ability to respond.
       {¶ 38} Antonio was able to tell the 9-1-1 dispatcher only that he was at
the Meadows and that his face had been injured. When Robinson smashed the
phone and disconnected the call, the dispatcher was attempting to elicit a more
specific location from Antonio. The importance of emergency-services personnel
knowing a caller’s exact location is critical so that police and medical responders
can reach the location as quickly as possible. This is especially true in the case of
a suspected assault, when the officers must reach the scene of the incident and
make sure it is safe before they can allow emergency medical personnel to attend
to the victim’s injuries. It is additionally important for emergency personnel to
reach the victim immediately to prevent further harm to the victim.
       {¶ 39} The significance of the 9-1-1 dispatcher obtaining a caller’s precise
location is further exhibited by comments made by the dispatcher when Hoge
made the second call to 9-1-1. The dispatcher repeatedly asked Hoge for her




                                         10
                                January Term, 2009




exact location and emphasized that emergency personnel could not help her
unless they had a more specific location.
       {¶ 40} As a result of the negligible information that Antonio was able to
provide to the 9-1-1 dispatcher before Robinson destroyed the cell phone, the
police could not go directly to the scene of the incident. Rather, the police had to
search a large apartment complex and question bystanders before locating
Antonio. While the police were attempting to respond to Antonio’s request for
help, Robinson continued to strike Antonio.           Also during this time frame,
Robinson threatened physical harm if anyone called police, which the jury found
sufficient to sustain an additional conviction for intimidation of a victim. Once
Officer Bartholomew eventually found Antonio, it took an additional few
moments for him to call for backup and assess the situation before he was able to
call for an ambulance. Under the totality of the circumstances, it was reasonable
for the jury to determine that the delay in locating Antonio substantially impaired
the officers’ ability to respond to Antonio’s call.
       {¶ 41} Additional factors support a finding that Robinson’s destruction of
the cell phone substantially impaired the ability of emergency personnel to
respond to Antonio’s 9-1-1 call. The officers had to presume that Antonio had
been the victim of an assault based upon the content of the calls to 9-1-1.
However, the officers did not know whether an assault had actually occurred, how
the assault occurred, the extent of Antonio’s injuries, how many people were
involved in the incident, or whether the perpetrator or perpetrators had weapons.
As a result, they did not know how many officers were needed on the scene or
what type of medical assistance was necessary. The inability to get the required
information created a safety issue not only for the 9-1-1- caller but also for the
police officers, the emergency responders, and the public. The information was
significant to the officers’ ability to respond to Antonio’s 9-1-1 call, and the lack
of information substantially impaired the officers’ ability to respond to the call.



                                          11
                            SUPREME COURT OF OHIO




       {¶ 42} The jury was appropriately instructed that in order to find
Robinson guilty of disrupting public services, it had to find that he “did
knowingly by damaging or tampering with any property substantially impair the
ability of law enforcement officers, fire fighters, rescue personnel, emergency
medical services personnel, or emergency facility personnel to respond to an
emergency or to protect and preserve any person or property from serious
physical harm.”    The trial court reemphasized that there must have been a
substantial impairment when it defined the term “knowingly.”
       {¶ 43} Applying the jury instructions to the evidence, the jury could have
rationally found beyond a reasonable doubt that Robinson’s destruction of
Antonio’s phone substantially impaired the ability of emergency personnel to
respond to the 9-1-1 call. By focusing solely on the length of the delay in
reaching Antonio, the Third District erroneously substituted its judgment for that
of the jury and failed to view the evidence in the light most favorable to the
prosecution.
       {¶ 44} For the reasons stated above, we hold that Robinson’s conduct
substantially impaired the ability of law-enforcement officers and emergency-
medical-services personnel to respond to Antonio’s 9-1-1 call.
                                   Conclusion
       {¶ 45} For the foregoing reasons, we hold that the damaging of a single
private telephone or cellular telephone disrupts public services in violation of
R.C. 2909.04(A)(3) if that conduct substantially impairs the ability of law-
enforcement officers, firefighters, rescue personnel, emergency-medical-services
personnel, or emergency-facility personnel to respond to an emergency or to
protect and preserve any person or property from serious physical harm. We
further hold that Robinson’s conduct substantially impaired the ability of law-
enforcement officers and emergency-medical-services personnel to respond.




                                       12
                               January Term, 2009




       {¶ 46} We therefore reverse the judgment of the court of appeals and
reinstate the judgment of the trial court convicting Robinson of disrupting public
services in violation of R.C. 2909.04(A)(3).
                                                               Judgment reversed.
       MOYER, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, and CUPP, JJ., concur.
                              __________________
       David W. Phillips III, Union County Prosecuting Attorney, and Melissa A.
Chase, Assistant Prosecuting Attorney, for appellant.
       Timothy Young, Ohio Public Defender, and Stephen P. Hardwick,
Assistant Public Defender, for appellee.
       Richard Cordray, Attorney General, Benjamin C. Mizer, Solicitor General,
Elisabeth A. Long, Deputy Solicitor, and Lori J. Weisman, Assistant Solicitor,
urging reversal for amicus curiae, Attorney General of Ohio.
                           ______________________




                                           13